Title: To Thomas Jefferson from Pierpont Edwards, 10 June 1801
From: Edwards, Pierpont
To: Jefferson, Thomas


               
                  Sir,
                  Newhaven June. 10th. 1801—
               
               The dismision of Mr. Goodrich, as was expected by us, has created a very great sensibility in the friends of Order—we knew, on breaking up thier Temple, they would set up an “hidious bawling”—They affect however not so much to condem Mr. Goodrich’s removal, as to condem the appointment of Samuel Bishop as his successor; they say it is virtually giving the office to Abraham, whom they hate above all Men, and only because he has so ably exposed thier party—they say Mr Samuel Bishop is superannuated, and wholly unfit for the duties of the Office—They admit that Abrm. Bishop is capable, and they own he will do the business, but this must not be; Abm. Bishop must not be provided for; any body rather than A.B.  Our federal merchants meet this day to prepare a remonstrance against Mr. Samuel Bishop’s holding the Office—It is my duty to inform you of the state of facts as they respect Mr Samuel Bishop; he is about Seventy seven years of age, possesses his faculties of mind perfectly, and a more pure, upright, unblemished Character New England cannot afford—as a proof that his mental faculties are good, I need only tell you, that he is Mayor of our City, which office, tho’. bestowed by the City he holds during the pleasure of our Legislature—Our Judges of every discription are appointed annually in May: Mr. Samll. Bishop was, in May last, appointed chief Judge of our County Court, and Judge of our Court of Probates—in this latter Office he opperates solely—as Judge of Probate he has to sit in Judgement on all Wills, and on every question respecting the settlement of all estates, Testate and intestate—He appoints all Guardians, and settles their Accounts; & by our law all the real & personal estate left by deceased Persons are wholly within his Jurisdiction, as Judge of probate—the Assembly also appointed him a Justice of the Peace—I trust no farther proof as to his (Samll. Bishop) capacity can be demanded by the friends of Order—for these proofs are from them—
               I am informed that the remonstrants will recomend my Son Henry Waggaman Edwards to be appointed in Mr Samuel Bishop’s place—this is a pitiful attempt to operate on me; but it loses its intended effect & I pray that it may have no influence on your mind—The cause is what I hope will Above all other considerations be regarded; & the cause of republicanism requires, that Mr Samuel Bishop be continued—If they yelp much about turning out Goodrich we must tell the public some humiliating truths about him.
               
               June 18th. 1801—
               The foregoing was written, under an expectation that the remonstrance of the merchants would be forwarded immediatly; but something paralysed them for eight days—This day they have, as we are informed, sent on the remonstrance—And I learn that they have not recommended any Successor—The delay has given an Opportunity to observe the effect of turning out Goodrich;—and I am to assure you that this has been altogether favorable to our cause—Sickening, and discouraging to the friends of order, & highly encouraging to the republicans—I inclose you two papers, in them this business is Spoken of—I make no comments—
               I am with the highest respect & most Sincere regard your obedient
               
                  
                     Pierpont Edwards
                  
               
            